DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Dec. 17, 2021, the applicants have elected first compound of claim 16 as specific species within formula XIV. The applicants have also canceled claims 4 and 10-15 and furthermore, have amended claims 1-3, 5-9 and 16-17.
3. Claims 1-3, 5-9 and 16-20 are pending in the application.

Oath/Declaration
4. The oath/declaration is missing in the application.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches affinity of instant compounds for Cereblon (CRBN) as shown in table 11A on pages 230-246. However, there is no teaching either in the specification or prior art references provided showing well established utility of compounds having affinity for Cereblon for treating every known abnormal cell proliferative disorder or cancer in the art. There are no working examples present showing efficacy of instant compounds in vitro cell lines of tissues representing every known abnormal cell proliferative disorder or cancer in the art. The instant compounds of formula XIV encompasses hundreds of thousands of compounds based on the values of variables R1, YA, X and tail and therefore, in absence of such teachings, guidance, prior art and 

8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 2-3, 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the values of variables R2a and R2b are defined. However, these variables are not present in amended claim 2.
In claim 3, the values of variables R3, R2c and R2d are defined. However, these variables are not present in amended claim 3.
Claim 5 depends upon claim 2 and further defines variable R2a. However, this variable is not present in amended claim 2.
Claim 8 and 9 depend upon claim 3 and further defines variable R3. However, this variable is not present in amended claim 3.
Allowable Subject Matter
11. Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12. Claims 1, 16-17 and 20 are allowed since the instant compounds of formula XIV are neither disclosed nor obvious over the prior art. In the prior art, Phillips (WO 2017/197036 A1, cited on applicant’s form 1449) discloses spirocyclic compounds on pages 246, 251 and 311 which are closely related to instant compounds. However, the compounds of Phillips differ from the instant compounds in having instant variable XA1 as phenyl group instead of instant heteroaryl group and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Phillip to prepare instant compounds.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625